DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pgs. 8-9, filed 07/19/2022, with respect to the 35 USC 103 rejection of claims 1, 4-7, 9-11, 17, 19-21, 23, and 25-28 have been fully considered and are persuasive.  
Applicant argues that the amendments to independent claims 1 and 11 are patentable over the cited references. The Examiner is in agreement, particularly with respect to the newly-amended limitation “selecting, from the one or more available stop points, a stop point among the available stop points having among a lowest degree of danger, wherein a degree of danger of a particular stop point is based on: a detection of persons loitering adjacent to the stop point, a density of the persons, and respective durations at which the persons have been loitering adjacent to the stop point;” Though the prior art of record teach the detection of persons loitering adjacent to the stop point, a density of the persons, and respective durations at which the persons have been loitering adjacent to the stop point, the prior art of record fails to teach or suggest that said determinations are used for determining a degree of danger of a particular stop point; as such, the prior art of record also fails to teach or suggest the selection of a stop point among the available stop points having among a lowest degree of danger. Though Rakah teaches ([0116] and [0396]) the determination of a time duration each user spends waiting in a pick-up location and a selection of as stop point influenced by increasing the density of persons loitering adjacent a stop point by encouraging users to walk to nearby pick-up locations, the teachings of Rakah are not at all concerned with the claimed degree of danger determined by the instant application. Rather, the implementation of Rakah is intended to enable quicker detection of the user at a given pick-up location ([0116]). Minster is entirely silent regarding the detection of persons loitering adjacent to the stop point, a density of the persons, and respective durations at which the persons have been loitering adjacent to the stop point. Accordingly, the 35 USC 103 rejection of claims 1 and 11 has been withdrawn. Claims 4-7, 9-10, 17, 19-21, and 25-28 are respectively dependent upon either independent claim 1 or 11 and therefore inherit the above-described limitation. Accordingly, the 35 USC 103 rejection of claims 4-7, 9-10, 17, 19-21, and 25-28 is withdrawn.
Regarding dependent claim 27, the previous rejection under Minster, Rakah, and Broggi, the Examiner notes that the rejection has been rendered moot, as independent claims 1 and 11 are considered to be allowable (as well as their respective dependent claims), as is discussed further below.

Allowable Subject Matter
Claim 1, 4-7, 9-11, 17, 19-21, 23, and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 include limitations directed towards “selecting, from the one or more available stop points, a stop point among the available stop points having among a lowest degree of danger, wherein a degree of danger of a particular stop point is based on: a detection of persons loitering adjacent to the stop point, a density of the persons, and respective durations at which the persons have been loitering adjacent to the stop point;” As discussed above, Minster and Rakah fail to teach or suggest, alone or in combination, the selection of a stop point among the available stop points having among a lowest degree of danger, wherein a degree of danger of a particular stop point is based on a detection of persons loitering adjacent to the stop point, a density of the persons, and respective durations at which the persons have been loitering adjacent to the stop point. Kuhara, Kim, Xu, Smullin, Stefik, Iagnemma, Chen, Broggi, Rosen, Noguchi, Eigel, Sugimoto, and Deshpande are similarly silent on the matter. Wilson teaches ([0054]) the consideration of “whether nearby activities will impede passenger transfer (e.g., a demonstration, parade, sporting event crowd, etc.)” when selecting a safe rendezvous location. However, the determination of Wilson does not consider respective durations at which the persons have been loitering adjacent to the stop point; Wilson appears to only consider the presence of the persons. Additional search proved unfruitful, yielding no results which teach or suggest the above-discussed limitation(s). Winkle et al. (US 2019/0009904 A1) teaches the selection of an emergency landing location for a UAV where the smallest number of people are present compared to alternative emergency landing locations; such a location is considered to have the lowest risk of personal injury ([0053]). However, Winkle et al. does not indicate whether the detected number of people are loitering, nor does Winkle et al. consider a respective duration at which the people have been loitering adjacent to the stop point. The Examiner further notes that Winkle et al. is directed towards a UAV, while the prior art of record, Minster and Rakah, are directed towards road vehicles. Chintakindi et al. (US 2017/0191846 A1) is partially concerned with risk scores relating to pedestrian density ([0032]). However, the risk score appears directed towards the pedestrians themselves and does not appear to influence the selection of a stop point from one or more available stop points. Though the risk scores may be applied to “one or more segments of a road, such as on a route from a origin location to a destination location” ([0045]), Chintakindi et al. nonetheless fails to teach or suggest the selection of a stop point based on a degree of danger relating to a respective duration at which the people have been loitering adjacent to the stop point. Therefore, due to at least the above-discussed reasons, independent claims 1 and 11 are considered to be allowable.
Regarding dependent claims 4-7, 9-10, 17, 19-21, and 25-31, these claims depend respectively from independent claims 1 and 11 and therefore inherit the allowable limitations of independent claims 1 and 11. Accordingly, claims 4-7, 9-10, 17, 19-21, and 25-31 are considered to be allowable for similar reasons to independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662